DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered. Claims 4, 13, and 19 have been cancelled. New claims 25-27 have been added. Claims 1-3, 5, 7-12, 14-18, and 20-27 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-12, 14-18, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 lines 12-13 recites “applying, by the reporting server, the one or more adjustment factors to the initial usage measurement data for each type of client system to generate an adjusted usage measurement data”. However, Claim 1 lines 3-4 recites “the processed site-centric data including usage information based on a type of client system” and lines 6-7 recites “determining, …, initial usage measurement data based on the processed site-centric data”. Claim 1 lines 3-7 explicitly recites the initial usage measurement is determined based on usage information of a type of client system, not for each type of client system. Therefore, the claim amendment filed on 05/05/2022 creates conflicts with prior claim limitations. In addition, claim 1 lines 12-13 recites “applying, by the reporting server, the one or more adjustment factors to the initial usage measurement data for each type of client system to generate an adjusted usage measurement data”. It is unclear how only 1 adjusted usage measurement data is generated after applying adjustment factors to the initial usage measurement data for each type of client system, under the reasonable interpretation there should be a plurality of adjusted usage measurement data (i.e. one for each type of client system). For the purpose of this office action and for the consistency of the claim as a whole, Examiner interprets the limitation on claim 1 lines 12-13 as “applying, by the reporting server, the one or more adjustment factors to the initial usage measurement data for the type of client system to generate an adjusted usage measurement data”. Similar rationales apply to independent claims 10 and 16. The dependent claims of independent claims 1, 10 and 16 have been reviewed and they do not cure the deficiency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-12, 14-18, and 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “determining, by the reporting server, one or more adjustment factors for each type of client system based on the processed panel-centric data”. Throughout the specification, Applicant merely disclose that determines one or more adjustment factors based on the pre-processed panel-centric data, such as in [0080], [0083], [0086] of the US Publication (20190238439) of the instant application. Nowhere in the Specification discloses or suggests “determining one or more adjustment factors for each type of client system based on the processed panel-centric data, wherein the type of client system being one of a mobile system, shared use system, and non-shared use system. Therefore, claim 1 raises the issue of new matter. Based on reasonable interpretation to the claim in light of the specification, the limitation should read “determining one or more adjustment factors for the type of client system based on the processed panel-centric data”. “Similar rationales apply to independent claims 10 and 16. The dependent claims of independent claims 1, 10 and 16 have been reviewed and they do not cure the deficiency.
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 recites “determining a number of unique client systems associated with each type of client system”. Applicant disclose in [0049] of the US Publication (20190238439) of the instant application that estimate the number of unique client systems visiting certain web pages or groups of web pages, or unique visitors within a particular demographic visiting certain web pages or groups of web pages. Applicant disclose in [0130] of the US Publication (20190238439) of the instant application that estimates the number of unique devices per platform. Furthermore, applicant disclose in [0148] of the US Publication (20190238439) of the instant application that counts the number of unique mobile devices using the mobile app to access the entity. Nowhere in the Specification discloses or suggests determining a number of unique client systems associated with each type of client system, wherein the type of client system being one of a mobile system, shared use system, and non-shared use system. Therefore, new claim 27 raises the issue of new matter. Based on reasonable interpretation to the claim in light of the specification, the limitation should read “determining a number of unique client systems associated with the type of client system”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3, 5, 7-12, 14-18 and 20-27 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Pugh (US 20110246641 A1).
Regarding claim 1, Pugh teaches a method, comprising:
accessing, by a reporting server, site-centric data and panel-centric data; (Fig. 3-4. [0051]: The reporting server 302 executes instructions that implement a measurement data processor 304 and a report generation module 308. The measurement data processor 304 includes a pre-processing module 304 a, an initial measurement module 304 b, and a measurement adjustment module 304 c. [0053]: The pre-processing module 304 a accesses the panel centric data 132 a and site centric data 132 b (402).)
processing, by the reporting server, the site-centric data and the panel-centric data, ([0057]: The pre-processing module 304 a performs one or more pre-processing functions on the accessed panel centric data 132 a and the accessed site centric data 132 b (404).)
the processed site-centric data including usage information based on a type of client system, the type of client system being one of a mobile system, shared use system, and non-shared use system; ([0061]: the pre-processing module 204 a may remove certain records from the site centric data 132 b. [0062]: records for certain types of client system devices may be removed. For instance, records for mobile devices may be remove. Similarly, shared use client systems (e.g., client systems available to the public in a library) may be detected by analyzing the network access provider based on a reverse look-up of the client system's IP address (which may be captured with the beacon message).)
5determining, by the reporting server and based on the usage information, initial usage measurement data based on the processed site-centric data; ([0049]: the site-centric data 132 b may serve as the baseline for generating audience measurement data. However, for various reasons, this initial data may include some inaccuracies.)
determining, by the reporting server, one or more adjustment factors for each type of client system based on the processed panel-centric data, ([0063]: Pre-processing of both the panel centric data 132 a and the site centric data 132 b may also involve delineating between classes of client systems (e.g. different type of client system). [0068]: The measurement adjustment module 304 c determines one or more adjustment factors based on the pre-processed panel centric data (408).)
wherein the one or more adjustment factors include at least one of an identifier-per-person adjustment factor, a machine overlap adjustment factor, and a non-beaconed adjustment factor; ([0005]: a cookie-per-person adjustment factor. [0007]: a machine overlap adjustment factor. [0008]: a non-beaconed adjustment factor.)
applying, by the reporting server, the one or more adjustment factors to the initial usage 10measurement data for the type of client system to generate an adjusted usage measurement data correcting inaccuracies of the initial usage measurement data; and ([0010]: applying the one or more adjustments factors to the initial usage measurement data to generate adjusted usage measurement data. [0068]: The initial audience measurement data, determined based solely on the pre-processed site centric data, may not be accurate for a number of reasons. The pre-processed panel centric data may be used to determine adjustment factors to correct the inaccuracies.)
generating, by the reporting server, reports based on the adjusted usage measurement data. ([0010]: generating one or more reports based on the adjusted usage measurement data.)

Regarding claim 2, Pugh teaches the method of claim 1.
Pugh teaches the site-centric data are received from beacon instructions executed by content-presenting 15applications on client devices from which resource accesses originate, (Fig. 2. Client system 202, Browser Application 204, Beacon 208, Collection server 130, Site Centric Data 132b)
the beacon instructions are configured to cause an executing client device to send a message to a collection server, and ([0047]: Thus, as users of client systems 102 access webpages (e.g., on the Internet), the client systems 102 access the webpages that include the beacon code, which results in messages being sent to the collection server 130.)
the content-presenting applications on the client devices that execute the beacon instructions are otherwise unaffiliated with the collection server. ([0048]: for client systems in which the panel application is installed, the panel application also records and reports the beacon message to the collection server 130. It is well known a popular browser application (e.g. Chrome, Safari, IE, Mozilla, etc.) is unaffiliated with the collection server.)

Regarding claim 3, Pugh teaches the method of claim 1.
Pugh teaches wherein processing the site-centric data and the panel-centric data includes segmenting the site-centric data and the panel-centric data based on the type of client system. ([0063]: Pre-processing of both the panel centric data 132 a and the site centric data 132 b may also involve delineating between classes of client systems. At times, it may be desirable to segment reports according to classes of client systems.)

Regarding claim 5, Pugh teaches the method of claim 3.
Pugh teaches wherein segmenting the site-centric data is based on a time of day of access. ([0064]: This model may be based on time of day and day of week usage profiles.)

Regarding claim 7, Pugh teaches the method of claim 1.
Pugh teaches wherein determining the one or more adjustment factors based on the processed panel-centric data includes: ([0005]: The one or more adjustment factors may include a cookie-per-person adjustment factor that reflects a number of beacon cookies per person that accessed the common resources during the time period.)
determining a number of unique visitors based on the panel-centric data; ([0005]: a projected total number of people that accessed the common resources during the time period.)
determining a number of identifiers based on the panel-centric data; and ([0005]: a projected total number of cookies set on client systems that accessed the common resources during the time period.)
determining the identifier-per-person adjustment factor by taking a ratio of the number of identifiers to the number of unique visitors. ([0005]: to determine a ratio of a projected total number of cookies set on client systems that accessed the common resources during the time period to a projected total number of people that accessed the common resources during the time period.)

Regarding claim 8, Pugh teaches the method of claim 1.
Pugh teaches wherein determining the one or more adjustment factors based on the processed panel-centric data includes: ([0007]: The one or more adjustment factors may include a machine overlap adjustment factor that reflects a number of client systems that were used to access the common resources during the time period per person that accessed the common resources during the time period.)
determining a client device-to-person ratio based on the panel-centric data; determining an expected reach of panelists based on the client device-to-person ratio; determining an incremental reach from additional client devices based on the client device-to-person ratio; and determining the machine overlap adjustment factor by taking a ratio of the expected reach to the incremental reach. ([0007]: to determine the machine overlap factor based, at least in part, on an incremental number of client systems per person used by people that accessed the common resources during the time period, a frequency of accesses per person that accessed the common resources during the time period, and an average number of accesses to the common resources per day during the time period. The incremental number of client systems per person may be determined based on a ratio of a total number of client systems that accessed the common resources during the time period to a total number of people that accessed the common resources during the time period.)

Regarding claim 9, Pugh teaches the method of claim 1.
Pugh teaches wherein determining the one or more adjustment factors based on the processed panel-centric data includes: ([0008]: The one or more adjustment factors may include a non-beaconed adjustment factor that reflects a number of unique visitors that accessed one or more resources in the third set of resources that are included in the second set of resources but not included in the first set of resources.)
determining a number of unique visitors for a webpage; determining a number of members in the panel-centric data that visited the webpage and that sent a beacon message with a beacon identifier to determine a projection weight; determining a number of page views for each of the members; applying the projection weight to each of the numbers of page views to generate projected page views; adding together the projected page views to obtain an overlap count of page views; and determining the non-beaconed adjustment factor by subtracting the overlap count from the number of unique visitors. ([0008]: to determine a projected number of unique visitors that accessed the third set of resources, determine a projected number of unique visitors that accessed the common resources, and subtract the projected number of unique visitors that accessed the common resources from the projected number of unique visitors that accessed the third set of resources.)

Regarding claim 10, Pugh teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, effectuate operations comprising:
accessing, by a reporting server, site-centric data and panel-centric data; (Fig. 3-4. [0051]: The reporting server 302 executes instructions that implement a measurement data processor 304 and a report generation module 308. The measurement data processor 304 includes a pre-processing module 304 a, an initial measurement module 304 b, and a measurement adjustment module 304 c. [0053]: The pre-processing module 304 a accesses the panel centric data 132 a and site centric data 132 b (402).)
processing, by the reporting server, the site-centric data and the panel-centric data, ([0057]: The pre-processing module 304 a performs one or more pre-processing functions on the accessed panel centric data 132 a and the accessed site centric data 132 b (404).)
the processed site-centric data including usage information based on a type of client system, the type of client system being one of a mobile system, shared use system, and non-shared use system; ([0061]: the pre-processing module 204 a may remove certain records from the site centric data 132 b. [0062]: records for certain types of client system devices may be removed. For instance, records for mobile devices may be remove. Similarly, shared use client systems (e.g., client systems available to the public in a library) may be detected by analyzing the network access provider based on a reverse look-up of the client system's IP address (which may be captured with the beacon message).)
5determining, by the reporting server, initial usage measurement data based on the processed site-centric data; ([0049]: the site-centric data 132 b may serve as the baseline for generating audience measurement data. However, for various reasons, this initial data may include some inaccuracies.)
determining, by the reporting server, one or more adjustment factors for each type of client system based on the processed panel-centric data, ([0063]: Pre-processing of both the panel centric data 132 a and the site centric data 132 b may also involve delineating between classes of client systems (e.g. different type of client system). [0068]: The measurement adjustment module 304 c determines one or more adjustment factors based on the pre-processed panel centric data (408).)
wherein the one or more adjustment factors include at least one of an identifier-per-person adjustment factor, a machine overlap adjustment factor, and a non-beaconed adjustment factor; ([0005]: a cookie-per-person adjustment factor. [0007]: a machine overlap adjustment factor. [0008]: a non-beaconed adjustment factor.)
applying, by the reporting server, the one or more adjustment factors to the initial usage 10measurement data for the type of client system to generate an adjusted usage measurement data correcting inaccuracies of the initial usage measurement data; and ([0010]: applying the one or more adjustments factors to the initial usage measurement data to generate adjusted usage measurement data. [0068]: The initial audience measurement data, determined based solely on the pre-processed site centric data, may not be accurate for a number of reasons. The pre-processed panel centric data may be used to determine adjustment factors to correct the inaccuracies.)
generating, by the reporting server, reports based on the adjusted usage measurement data. ([0010]: generating one or more reports based on the adjusted usage measurement data.)

Regarding claim 11, Pugh teaches the non-transitory computer-readable medium of claim 10.
Pugh teaches the site-centric data are received from beacon instructions executed by content-presenting 15applications on client devices from which resource accesses originate, (Fig. 2. Client system 202, Browser Application 204, Beacon 208, Collection server 130, Site Centric Data 132b)
the beacon instructions are configured to cause an executing client device to send a message to a collection server, and ([0047]: Thus, as users of client systems 102 access webpages (e.g., on the Internet), the client systems 102 access the webpages that include the beacon code, which results in messages being sent to the collection server 130.)
the content-presenting applications on the client devices that execute the beacon instructions are otherwise unaffiliated with the collection server. ([0048]: for client systems in which the panel application is installed, the panel application also records and reports the beacon message to the collection server 130. It is well known a popular browser application (e.g. Chrome, Safari, IE, Mozilla, etc.) is unaffiliated with the collection server.)

Regarding claim 12, Pugh teaches the non-transitory computer-readable medium of claim 10.
Pugh teaches wherein processing the site-centric data and the panel-centric data includes segmenting the site-centric data and the panel-centric data based on the type of client system. ([0063]: Pre-processing of both the panel centric data 132 a and the site centric data 132 b may also involve delineating between classes of client systems. At times, it may be desirable to segment reports according to classes of client systems.)

Regarding claim 14, Pugh teaches the non-transitory computer-readable medium of claim 12.
Pugh teaches wherein segmenting the site-centric data is based on a time of day of access. ([0064]: This model may be based on time of day and day of week usage profiles.)

Regarding claim 15, Pugh teaches the non-transitory computer-readable medium of claim 10.
Pugh teaches wherein determining the initial usage measurement data includes determining at least one or a number of unique visitors or a number of views of a web page. ([0004]: to determine an initial count of unique visitors that accessed the third set of resources during a time period by determining a count of the received beacon messages that identify the common resources and that include beacon cookies with different unique identifiers. [0009]: to determine an initial count of page views for the third set of resources during a time period by determining a total count of the beacon messages that identify the common resources.)

Regarding claim 16, Pugh teaches a device, comprising:  71Attorney Docket No: 048270.027004 
a processor; and memory storing instructions that, when executed by the processor, effectuate operations comprising: (Fig. 1. [0107]: processors, computer program, memory)
accessing, by a reporting server, site-centric data and panel-centric data; (Fig. 3-4. [0051]: The reporting server 302 executes instructions that implement a measurement data processor 304 and a report generation module 308. The measurement data processor 304 includes a pre-processing module 304 a, an initial measurement module 304 b, and a measurement adjustment module 304 c. [0053]: The pre-processing module 304 a accesses the panel centric data 132 a and site centric data 132 b (402).)
processing, by the reporting server, the site-centric data and the panel-centric data, ([0057]: The pre-processing module 304 a performs one or more pre-processing functions on the accessed panel centric data 132 a and the accessed site centric data 132 b (404).)
the processed site-centric data including usage information based on a type of client system, the type of client system being one of a mobile system, shared use system, and non-shared use system; ([0061]: the pre-processing module 204 a may remove certain records from the site centric data 132 b. [0062]: records for certain types of client system devices may be removed. For instance, records for mobile devices may be remove. Similarly, shared use client systems (e.g., client systems available to the public in a library) may be detected by analyzing the network access provider based on a reverse look-up of the client system's IP address (which may be captured with the beacon message).)
5determining, by the reporting server, initial usage measurement data based on the processed site-centric data; ([0049]: the site-centric data 132 b may serve as the baseline for generating audience measurement data. However, for various reasons, this initial data may include some inaccuracies.)
determining, by the reporting server, one or more adjustment factors for each type of client system based on the processed panel-centric data, ([0063]: Pre-processing of both the panel centric data 132 a and the site centric data 132 b may also involve delineating between classes of client systems (e.g. different type of client system). [0068]: The measurement adjustment module 304 c determines one or more adjustment factors based on the pre-processed panel centric data (408).)
wherein the one or more adjustment factors include at least one of an identifier-per-person adjustment factor, a machine overlap adjustment factor, and a non-beaconed adjustment factor; ([0005]: a cookie-per-person adjustment factor. [0007]: a machine overlap adjustment factor. [0008]: a non-beaconed adjustment factor.)
applying, by the reporting server, the one or more adjustment factors to the initial usage 10measurement data for the type of client system to generate an adjusted usage measurement data correcting inaccuracies of the initial usage measurement data; and ([0010]: applying the one or more adjustments factors to the initial usage measurement data to generate adjusted usage measurement data. [0068]: The initial audience measurement data, determined based solely on the pre-processed site centric data, may not be accurate for a number of reasons. The pre-processed panel centric data may be used to determine adjustment factors to correct the inaccuracies.)
generating, by the reporting server, reports based on the adjusted usage measurement data. ([0010]: generating one or more reports based on the adjusted usage measurement data.)

Regarding claim 17, Pugh teaches the device of claim 16.
Pugh teaches the site-centric data are received from beacon instructions executed by content-presenting 15applications on client devices from which resource accesses originate, (Fig. 2. Client system 202, Browser Application 204, Beacon 208, Collection server 130, Site Centric Data 132b)
the beacon instructions are configured to cause an executing client device to send a message to a collection server, and ([0047]: Thus, as users of client systems 102 access webpages (e.g., on the Internet), the client systems 102 access the webpages that include the beacon code, which results in messages being sent to the collection server 130.)
the content-presenting applications on the client devices that execute the beacon instructions are otherwise unaffiliated with the collection server. ([0048]: for client systems in which the panel application is installed, the panel application also records and reports the beacon message to the collection server 130. It is well known a popular browser application (e.g. Chrome, Safari, IE, Mozilla, etc.) is unaffiliated with the collection server.)

Regarding claim 18, Pugh teaches the device of claim 16.
Pugh teaches wherein processing the site-centric data and the panel-centric data includes segmenting the site-centric data and the panel-centric data based on the type of client system. ([0063]: Pre-processing of both the panel centric data 132 a and the site centric data 132 b may also involve delineating between classes of client systems. At times, it may be desirable to segment reports according to classes of client systems.)

Regarding claim 20, Pugh teaches the device of claim 18.
Pugh teaches wherein segmenting the site-centric data is based on a time of day of access. ([0064]: This model may be based on time of day and day of week usage profiles.)

Regarding claim 21, Pugh teaches the method of claim 1.
Pugh teaches determining, by the reporting server, one or more overlap factors across one or more types of client systems based on the processed site-centric data. ([0063]: Pre-processing of both the panel centric data 132 a and the site centric data 132 b may also involve delineating between classes of client systems. At times, it may be desirable to segment reports according to classes of client systems.)

Regarding claim 22, Pugh teaches the method of claim 21.
Pugh teaches wherein the one or more overlap factor comprise a usage overlap between non-shared client systems, shared client systems, and mobile devices based on the processed site-centric data. ([0063]: Pre-processing of both the panel centric data 132 a and the site centric data 132 b may also involve delineating between classes of client systems. At times, it may be desirable to segment reports according to classes of client systems. [0062]: shared use client systems (e.g., client systems available to the public in a library) may be detected.)

Regarding claim 23, Pugh teaches the method of claim 21.
Pugh teaches determining, by the reporting server, a number of unique visitors for one or more different types of client systems; ([0066]: determine an initial measurement of unique visitors for a given web entity. Unique visitors may represent the number of unique people that requested and/or viewed one of the web pages of the web entity.)
adjusting, by the reporting server, the number of unique visitors by the one or more overlap factors; and ([0072]: a machine overlap adjustment factor may be determined based on the pre-processed panel centric data. This adjustment factor may be determined on a web entity basis. This machine overlap adjustment may reflect the number of client systems being used per person that visits the web entity.)
combining, by the reporting server, the adjusted number of unique visitors to produce a total count of unique visitors. ([0072]: This machine overlap adjustment may reflect the number of client systems being used per person that visits the web entity and can, therefore, adjust the total count of unique visitors to adjust for multiple cookies per person that result from a person using more than one client system to visit the web entity. [0103]: An overlap count of the unique visitors or page views are the number of unique visitors or page views attributable to visits to web pages that included the beacon code.)

Regarding claim 24, Pugh teaches the method of claim 1.
Pugh teaches accessing, by the reporting server, an estimated percentage of unique visitors on shared use client systems within a population being measured. ([0096]: determines the machine overlap adjustment factor by determining the ratio of the expected reach across all client systems. [0062]: shared use client systems (e.g., client systems available to the public in a library) may be detected.)

Regarding claim 25, Pugh teaches the method of claim 1.
Pugh teaches further comprising determining one or more unique identifiers of the client systems based on at least one of a persistent cookie or a non-persistent cookie. ([0004]:  include a beacon cookie with a unique identifier for the client system.)

Regarding claim 26, Pugh teaches the method of claim 1.
Pugh teaches further comprising determining one or more unique identifiers of the client systems based on at least one of a persistent IP address and a non- persistent IP address. ([0047]: the unique identifier for the client system, such as an IP address, of the client system that accessed the webpage.)

Regarding claim 27, Pugh teaches the method of claim 1.
Pugh teaches further comprising determining a number of unique client systems associated with the type of client system. ([0062]: records for certain type of client system may be kept for analysis, such as shared use system. [0040]:  to estimate the number of unique client systems visiting certain web pages or groups of web pages, or unique visitors within a particular demographic visiting certain web pages or groups of web pages.)

Response to Arguments
Applicant's arguments, see pages 8-9, filed 12/07/2021, with respect to the 102 rejection(s) of claims 1-5 and 7-24 have been fully considered but they are not persuasive. 
On pages 8-9, Applicant submit that Pugh does not disclose the amended independent claims 1, 10 and 16, especially “determining, by the reporting server, one or more adjustment factors for each type of client system based on the processed panel-centric data”.
In response to applicant’s arguments, it is noted that the amended limitation raises the issue of new matter. Nowhere in the Specification discloses or suggests “determining one or more adjustment factors for each type of client system based on the processed panel-centric data, wherein the type of client system being one of a mobile system, shared use system, and non-shared use system. Based on reasonable interpretation to the claim and in light of the specification, the limitation should read “determining one or more adjustment factors for the type of client system based on the processed panel-centric data”. See the 112(a) rejection for details. The rejection is updated with respect to “determining one or more adjustment factors for the type of client system based on the processed panel-centric data”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Honnold (US 20110004682 A1) teaches determine projection weights for members of a panel based on panel centric data and site centric data, and apply those projection weights to the panel centric data to generate measurement data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455